Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 13 June 1810
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy June 13th 18010

I ought to have written to you before this day and have informed you of my Safe return home. benefitid by my excursion—on fryday I left Haverhill and went on to Newbury port, where I was kindly received and hospitably entertaind by mrs Coombs and family: my cold became less troublesome, and on Saturday morning we Sat our faces homeward. the morning was cloudy, and warm. we proceeded Slowly, and reachd Boston by four oclock—
I was fatigued, the weather very dry and dusty, but the wish I had to reach home that night, lead me to exert my Strength, and having rested a few hours, about Seven oclock I reachd my own habitation, and found the family all well. I was so fatigued that I was rejoiced to rest the next day. I could not go to meeting. the weather became very hot, and for Several days we experienced a mid Summer temperament. a small Shower prepared the Season and the roads for a comfortable Election Day—Since which we have been abundently blessed with plentifull rains which has revived the languishing fruits of the Earth, made the hills to rejoice, and the vallies to sing—the husbandman to rejoice, and give thanks with a gratefull heart I hope. The weather has been uncommonly cold Since
upon my return, I found Your Son much better than when I left him, and he gave me a promise to visit you and bring his Sister back with him, which I hope You will be kind enough to consent to. in a week or two, my family will be red reduced in numbers. the little flock will be drawn off, and I Shall feel lonely.
I feel daily anxious for to hear from my dear absent Children—the intercourse beside distance, has become very uncertain oweing to the conduct both of France and England—to how many troubles “is flesh Heir to”
Brother and sister Cranch are well and my own health benifitted by my late excursion
with my kind regards to mr Peabody Love to my Neice, and compliment to Your Young family / I am my Dear sister / affectionatly Yours
Abigail Adams